The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 25, 2021

                                2021COA22

No. 17CA0255, People in Interest of M.R.M. — Juvenile Court —
Dependency and Neglect — Appeals — Final Appealable Order

     In this dependency and neglect proceeding, mother appeals

from the order dismissing the dependency and neglect proceeding

concerning her children. In an earlier opinion, a division of the

court of appeals concluded that the order from which mother

sought to appeal wasn’t a final and appealable order, and that

because her notice of appeal was not filed within twenty-one days

after the entry of the order that was final and appealable, her

appeal was untimely. See People in the Interest of M.R.M., 2018

COA 10. The division, therefore, dismissed mother’s appeal.

     The supreme court granted mother’s petition for writ of

certiorari, the vacated the division’s judgment, and remanded the
case for the division to reconsider the case in light of its holding in

People in the Interest of R.S., 2018 CO 31.

     After reconsidering of mother’s appeal in light of People in the

Interest of R.S., the division concludes that the allocation of

parental responsibilities (APR) order was the final appealable order

in mother’s proceeding — not the order terminating the juvenile

court’s jurisdiction. And because mother’s notice of appeal was

filed more than twenty-one days after the entry of the APR order,

the division concludes that her appeal was untimely and that it,

therefore, lacks jurisdiction to consider the appeal. Accordingly, the

division dismisses the appeal for lack of jurisdiction
COLORADO COURT OF APPEALS                                        2021COA22


Court of Appeals No. 17CA0255
Garfield County District Court No. 16JV21
Honorable Denise K. Lynch, Judge


The People of the State of Colorado,

Appellee,

In the Interest of M.R.M., M.M.M., and M.A.M., Children,

and Concerning M.M.A.,

Appellant.


                             APPEAL DISMISSED

                                  Division II
                        Opinion by JUDGE WELLING
                      Dailey and Hawthorne*, JJ., concur

                         Announced February 25, 2021


Tari L. Williams, County Attorney, Heather K. Beattie, Assistant County
Attorney, Glenwood Springs, Colorado, for Appellee

Cassie L. Coleman, Luisa Berne, Guardians Ad Litem

Debra W. Dodd, Office of Respondent Parents’ Counsel, Berthoud, Colorado, for
Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    M.M.A. (mother) appeals from the order dismissing the

 dependency and neglect proceeding concerning M.R.M., M.M.M.,

 and M.A.M. (the children). In our original opinion on this case, we

 concluded that the order from which mother seeks to appeal wasn’t

 a final and appealable order and that, because her notice of appeal

 wasn’t filed within twenty-one days after the entry of the order that

 was final and appealable, her appeal was untimely. See People in

 Interest of M.R.M., 2018 COA 10 (M.R.M. I). We dismissed mother’s

 appeal. Id. at ¶ 1.

¶2    The supreme court granted mother’s petition for writ of

 certiorari, vacated our judgment, and remanded the case to us for

 reconsideration in light of its holding in People in Interest of R.S.,

 2018 CO 31. See M.M.A. v. People in Interest of M.R.M., (Colo. No.

 18SC101, May 21, 2018) (unpublished order). Specifically, the

 supreme court asked us to address

            [w]hether a juvenile court’s order terminating
            its jurisdiction is a final and appealable order
            from which an appeal may be taken; or
            whether an order allocating parental
            responsibilities automatically terminates the
            juvenile court’s jurisdiction such that the APR
            order is the only order from which an appeal
            may be taken after entry of the allocation
            order.


                                     1
 Id. The parties submitted supplemental briefs concerning R.S. and

 its effect on the issue at hand.

¶3    After reconsideration of mother’s appeal in light of People in

 Interest of R.S., we conclude that the allocation of parental

 responsibilities (APR) order was the final, appealable order in

 mother’s proceeding — not the order terminating the juvenile

 court’s jurisdiction. Because mother’s notice of appeal was filed

 more than twenty-one days after the entry of the APR order, her

 appeal was untimely and, accordingly, we lack jurisdiction to hear

 the appeal. Therefore, we dismiss the appeal.

                           I.       Background

¶4    In March 2016, the Garfield County Department of Human

 Services (the Department) sought and received temporary custody

 of eleven-year-old M.R.M., six-year-old M.M.M., and three-year-old

 M.A.M. based on concerns that the children had been exposed to

 drugs, violence in the home, and an injurious environment.

¶5    Shortly after the children were removed from mother’s home,

 the Department filed a petition in dependency and neglect, naming

 mother and M.M., who is the father of M.R.M. and M.M.M., and

 stepfather to M.A.M. (hereinafter father M.M.), as respondents. The


                                      2
 Department acknowledged that father M.M. wasn’t M.A.M.’s

 biological father and that J.H., a resident of Florida, was suspected

 to be her father. A caseworker contacted J.H. in Florida and

 learned he had mental health issues. The caseworker then

 discussed the situation with J.H.’s mother, who was his primary

 caretaker.

¶6    Although the court entered an order requiring genetic testing

 of J.H., and the Department said that it was “in the process of

 conducting a genetic test to determine paternity,” no genetic test

 results appear in the record, and J.H. was never determined to be

 M.A.M.’s father or named as a party to the case.

¶7    The court initially placed the children with their maternal

 grandmother. However, father M.M. moved from Florida to

 Colorado and sought custody of all three children soon after the

 case began. He said that he shared custody of the two older

 children with mother under a domestic relations order, and he

 asserted that he should have custody of M.A.M. because he was her

 psychological parent. The court placed the children with him,

 under the protective supervision of the Department, at the end of

 March.


                                   3
¶8     In May, father M.M. entered into a stipulated agreement for

  continued adjudication under section 19-3-505(5), C.R.S. 2020, and

  the court adjudicated the children dependent and neglected with

  respect to mother after a trial. A division of this court affirmed the

  adjudication with respect to mother in People in Interest of M.R.M.,

  (Colo. App. No. 16CA1845, Nov. 16, 2017) (not published pursuant

  to C.A.R. 35(e)).

¶9     The court adopted treatment plans for both mother and father

  M.M. But a few weeks after the court approved mother’s plan,

  father M.M. moved to modify the existing order under which he

  shared custody of the children with mother and to dismiss the

  dependency and neglect case. In support of his request for custody

  of M.A.M., as well as the older two children, he submitted a letter

  asserting that he was M.A.M.’s father because he was the only

  father she had ever known and that he was willing to take full

  responsibility for her.

¶ 10   In November, the juvenile court entered an order allocating

  parental responsibilities for all three children between father M.M.

  and mother (the APR order). The court made no findings as to

  whether J.H. or father M.M. was M.A.M.’s legal father. Instead, the


                                     4
  court concluded that it had jurisdiction to allocate parental

  responsibilities regarding M.A.M. to father M.M. under section 14-

  10-123(1)(d), C.R.S. 2020, which provides that a proceeding

  concerning the allocation of parental responsibilities may be

  commenced by a person other than a parent who has been

  allocated parental responsibilities through a juvenile court order.

¶ 11   Approximately two weeks after the court entered the APR

  order, the court entered an order terminating its jurisdiction and

  closing the case. Mother appealed from that order and the history

  of that appeal is discussed supra. Applying R.S. to mother’s appeal,

  we reaffirm our prior holding that the APR order is the final,

  appealable order from which an appellant has twenty-one days to

  file a notice of appeal for the request to be timely.

                      II.   Finality and Appealability

¶ 12   Mother argues the APR order wasn’t final and appealable for

  five reasons. First, she contends that the APR order can’t be

  deemed a final, appealable order because the juvenile court didn’t

  have jurisdiction under section 19-1-104(6), C.R.S. 2020. Second,

  she argues that the juvenile court didn’t have jurisdiction to enter

  the APR order under section 19-4-130(1), C.R.S. 2020. Third, she


                                      5
  argues that the APR order wasn’t final or appealable because it

  didn’t fully resolve M.A.M.’s paternity. Fourth, she argues that the

  APR order wasn’t final because it was subject to revision. Fifth, she

  contends that the APR order wasn’t final because when it was

  entered there were still other unresolved issues in the dependency

  and neglect proceeding.

                                 A.       Law

¶ 13   Ordinarily, a final order or judgment, for purposes of appeal, is

  one that ends the action, leaving nothing further to be done to

  determine the parties’ rights. People in Interest of O.C., 2012 COA

  161, ¶ 8, aff’d, 2013 CO 56.

¶ 14   Under section 19-1-109(1), C.R.S. 2020, of the Children’s

  Code, “an appeal as provided in the introductory portion to section

  13-4-102(1), C.R.S. [2020], may be taken from any order, decree, or

  judgment.” Section 13-4-102(1) provides that the court of appeals

  may review the “final judgments” of district courts, including

  juvenile courts. In R.S., the supreme court confirmed that “section

  19-1-109(1) of the Colorado Children’s Code authorizes appeals in

  dependency or neglect proceedings from ‘any order’ that qualifies as

  a ‘final judgment’ for purposes of section 13-4-102(1).” R.S., ¶ 3.


                                      6
¶ 15   Subsections 19-1-109(2)(b) and (2)(c) further authorize appeals

  of “order[s] terminating or refusing to terminate the legal

  relationship between a parent or parents and one or more of the

  children of such parent or parents on a petition, or between a child

  and one or both parents of the child,” and “order[s] decreeing a

  child to be neglected or dependent . . . after the entry of the

  disposition pursuant to section 19-3-508.”

¶ 16   To determine “whether an order is final for purposes of appeal,

  we generally ask ‘whether the action of the court constitutes a final

  determination of the rights of the parties in the action.’” R.S., ¶ 37

  (quoting Cyr v. Dist. Ct., 685 P.2d 769, 770 (Colo. 1984)).

¶ 17   In R.S., the supreme court construed subsections 19-1-

  109(2)(b) and (2)(c) in conjunction with subsection 19-1-109(1) as

  “authoriz[ing] appeals from certain additional orders beyond those

  authorized by subsection (1).” Id. at ¶ 19. That is, “subsection (1)

  codifies a general rule of finality, and subsection[s] (2)(b) and (2)(c)

  provide certain exceptions to that general rule by authorizing the

  appeal of certain orders from dependency or neglect proceedings

  that would not otherwise be considered final.” Id. at ¶ 20.




                                      7
              B.    Jurisdiction Under Section 19-1-104(6)

¶ 18   Subsection 19-1-104(6) authorizes a juvenile court to enter an

  APR order for a child who is the subject of a dependency and

  neglect proceeding if requested to do so by a party to the case and if

  no child custody action concerning the same child is pending in a

  district court. Section 19-1-104(6) further provides that, following

  the entry of such an order, the court shall file a certified copy of the

  order in the county where the child permanently resides, and,

  thereafter, such order “shall be treated in the district court as any

  other decree issued in a proceeding concerning the allocation of

  parental responsibilities.”

¶ 19   Thus, by entering an APR order as authorized by section 19-1-

  104(6) and ordering that a copy of the order be filed in the district

  court of the county where the child is to reside, the juvenile court

  ends the dependency and neglect proceeding and transfers

  jurisdiction over the child to the district court. That is, an APR

  order determines the rights of the parties and ends the proceeding.

  See R.S., ¶¶ 36-38. Such an APR order is final and appealable. See

  People in Interest of E.C., 259 P.3d 1272, 1276 (Colo. App. 2010)

  (entry of permanency planning order allocating parental


                                     8
  responsibilities to aunt, followed by transfer of jurisdiction to the

  district court, ended the dependency and neglect proceedings; thus,

  the permanency planning order was a final and appealable order);

  see also C.A.R. 3.4(a) (expressly recognizing an order allocating

  parental responsibilities pursuant to section 19-1-104(6) as an

  appealable order).

¶ 20   Mother contends that the APR order can’t be deemed a final,

  appealable order because the juvenile court didn’t have jurisdiction

  to make the findings needed to grant APR to a nonparent and,

  indeed, didn’t have jurisdiction to enter an APR order at all for

  M.A.M. She argues that because the court hadn’t adjudicated

  M.A.M. dependent and neglected with respect to her father, J.H.,

  and the adjudication of the two older children with respect to father

  M.M. was still in “deferred” status, the APR order was invalid.

¶ 21   However, the question before us isn’t whether the court had

  jurisdiction to enter the order, but, rather, whether the order was

  final and appealable. Even an order entered without jurisdiction

  may be a final, appealable order if it ends the action, leaving

  nothing further to be done to determine the rights of the parties.

  See, e.g., People in Interest of S.T., 2015 COA 147 (appeal from APR


                                     9
  order entered after trial court found that the allegations of

  dependency and neglect petition weren’t proven as to one parent;

  order vacated for lack of subject matter jurisdiction).

¶ 22   Under R.S., E.C., and C.A.R. 3.4(a), an APR order entered

  under subsection 19-1-104(6) is final and appealable. And because

  mother didn’t file a timely appeal from that order, we must dismiss

  the appeal.

                C.   Jurisdiction Under Section 19-4-130(1)

¶ 23   Citing S.T., mother also contends that “without commencing a

  paternity action, the juvenile court did not have independent

  jurisdiction under the Uniform Parentage Act to enter an order

  allocating parental responsibilities.” Here, too, we note that the

  issue before us isn’t whether the court had jurisdiction to enter an

  APR order, but whether the APR order under the circumstances of

  this case was final and appealable, and whether mother filed a

  timely appeal from that order. Having concluded that the APR

  order was final and appealable, and that mother’s appeal wasn’t

  timely, our inquiry is at an end because we lack appellate

  jurisdiction. And this is so even when, as here, the issue being

  raised on appeal is a challenge to the subject matter jurisdiction of


                                    10
  the trial court. Cf. Garcia v. Kubosh, 377 S.W.3d 89, 107 n.41 (Tex.

  App. 2012) (“And when a party attempts to challenge a judgment or

  order but fails to timely file a notice of appeal, we generally dismiss

  the appeal for lack of appellate jurisdiction regardless of whether

  the appeal involves a challenge to the trial court’s subject matter

  jurisdiction.”).

                        D.        Paternity and Finality

¶ 24   Mother argues that the APR order wasn’t a final, appealable

  order because it didn’t fully resolve the rights and liabilities of the

  parties as to paternity, support, and parental responsibilities with

  respect to M.A.M. We disagree.

                             1.      Legal Principles

¶ 25   Under the Uniform Parentage Act (UPA), sections 19-4-101

  to -130, C.R.S. 2020, a man is presumed to be the natural father of

  a child if, as relevant here, “genetic tests or other tests of inherited

  characteristics have been administered . . . and the results show

  that the alleged father is not excluded as the probable father and

  that the probability of his parentage is ninety-seven percent or

  higher.” § 19-4-105(1)(f), C.R.S. 2020. A presumption of paternity

  may arise under other circumstances as well, as provided by


                                         11
  section 19-4-105(1)(a)-(e). For example, a presumption of paternity

  arises if, while the child is under the age of majority, a man receives

  a child into his home and openly holds out the child as his natural

  child. § 19-4-105(1)(d).

¶ 26   If two or more presumptions of paternity arise which conflict

  with each other, and none has been rebutted by clear and

  convincing evidence, “the presumption which on the facts is

  founded on the weightier considerations of policy and logic

  controls.” § 19-4-105(2)(a); People in Interest of J.G.C., 2013 COA

  171, ¶ 22.

¶ 27   Section 19-4-107, C.R.S. 2020, addresses who may bring an

  action under the UPA, for what purpose, and when. As relevant

  here, a child’s natural mother may bring an action to determine the

  existence of the father and child relationship even if the child has

  no presumed father. See § 19-4-107(3).

¶ 28   If a paternity issue arises in a dependency and neglect

  proceeding, a paternity action may be joined with the dependency

  and neglect proceeding to resolve the issue. J.G.C., ¶ 10. In that

  situation, the juvenile court must follow the procedures outlined in

  the UPA, as its failure to do so will deprive the court of subject


                                    12
  matter jurisdiction to decide paternity. Id. at ¶ 11. As relevant

  here, the UPA provides that each man presumed to be the father of

  a child and each man alleged to be the natural father must be made

  a party to the paternity proceeding, or, if not subject to the personal

  jurisdiction of the court, must be given notice of the action and an

  opportunity to be heard. § 19-4-110, C.R.S. 2020; J.G.S., ¶ 12.

              2.   Efforts to Determine M.A.M.’s Paternity

¶ 29   As an initial matter, we note that M.A.M. had no presumed

  father. Although mother alleged that J.H. was M.A.M.’s biological

  father, and there are indications in the record that J.H. had actual

  notice of the dependency and neglect proceeding through

  communications with the caseworker, he didn’t appear in the case;

  he didn’t seek a relationship with the child; and his biological

  relationship to the child was never established. Thus, at all times

  relevant to this proceeding, J.H. was simply an “alleged father” of

  the child, not a presumed father under the UPA. Nor was father

  M.M. a presumed father. Although he asserted that he was

  M.A.M.’s psychological father, he never claimed to have held her out

  as his own or that he was otherwise entitled to the status of

  “presumptive father.” Thus, there was no need for a paternity


                                    13
  proceeding to determine which of two presumptive fathers should

  be recognized as the child’s legal father.

¶ 30   Of course, a paternity proceeding may be initiated for

  purposes other than making a choice between two (or more)

  presumptive fathers. In this case, the Department’s Child Support

  Services Unit had opened a case in 2015 to determine the paternity

  of all three children. The court determined that father M.M. was

  the oldest children’s father, but not M.A.M.’s father. In that case,

  too, J.H. didn’t cooperate in taking a genetic test to determine

  whether he was the child’s father despite the fact he was “made

  aware” of the proceeding. Eventually the court dismissed the 2015

  paternity case with respect to M.A.M.

¶ 31   In October 2016, in a renewed attempt to resolve the problem

  of M.A.M.’s paternity, the Department filed a petition to determine

  whether J.H. was her father. But the Department quickly withdrew

  the petition after concluding that the court didn’t have personal

  jurisdiction over J.H.

¶ 32   A few days after the Department withdrew the petition to

  determine M.A.M.’s paternity, the juvenile court entered the APR

  order. Thus, the question of M.A.M.’s paternity was never resolved.


                                    14
                   3.    R.S., Finality, and Appealability

¶ 33   The supreme court addressed whether the dismissal of a

  single parent from a petition in dependency or neglect based on a

  jury verdict is a final, appealable order. R.S., ¶¶ 2-3. The court

  first concluded that, generally, section 19-1-109(1) authorizes the

  appeal from any order that is a “final determination” under section

  13-4-102(1) — that is, any order that is a final determination of the

  rights of the parties or that ends the action. See id. at ¶ 37 (quoting

  Cyr, 685 P.2d at 770). And it held that subsections 19-1-109(2)(b)

  and (2)(c) are two exceptions to this general rule established in

  section 19-1-109(1).

¶ 34   Applying this holding, the supreme court concluded that the

  order dismissing father M.M. from the petition in dependency and

  neglect wasn’t final because it “was not ‘a final determination of the

  rights’ of all of the parties to the action, nor did it ‘end[] the

  particular action in which it [was] entered.” Id. at ¶ 38 (quoting

  Cyr, 685 P.2d at 770). Rather, “after entering the order dismissing

  [father M.M.], the [juvenile] court adjudicated R.S. as dependent or

  neglected (‘in regard to’ Mother)” and the “court thus continued to

  exercise jurisdiction over the child and Mother, adopted a treatment


                                      15
  plan for Mother, and ordered the case to proceed with Mother

  maintaining custody of [the child] under the Department’s

  supervision.” Id. Accordingly, the court held, this order didn’t meet

  section 19-1-109(1)’s general rule for finality and appealability.

¶ 35   Under section 19-1-109, in a dependency and neglect

  proceeding, a post-dispositional order that neither terminates

  parental rights nor declines to terminate them generally doesn’t end

  the proceeding and isn’t deemed a final, appealable order. See, e.g.,

  E.O. v. People, 854 P.2d 797, 801 (Colo. 1993) (order approving

  permanency plan that didn’t effectuate any change in permanent

  custody or guardianship or terminate parental rights held not final

  and appealable; order expressly contemplated further court

  proceedings).

                      4.    Finality of the APR Order

¶ 36   Invoking C.R.C.P. 54(b), mother argues that the APR order

  wasn’t final because it didn’t fully resolve the rights and liabilities of

  all of the parties. But, insofar as she contends that the order didn’t

  fully resolve her own rights and liabilities, she doesn’t explain what

  was left to be decided in an order that addressed her rights to

  visitation, parenting time, and other matters relevant to the APR


                                     16
  between her and father M.M. Nor did she attempt to initiate a

  paternity proceeding herself, as she might have done under section

  19-4-107, if she believed that resolving the issue of M.A.M.’s

  paternity was necessary to protect her rights.

¶ 37   Mother also contends that the order didn’t resolve the rights

  and liabilities of J.H., the “alleged father” of M.A.M. Rule 54(b),

  however, refers to the rights and liabilities of “parties,” and J.H.

  wasn’t a party. Although J.H. was identified as the alleged father of

  one of the children, he wasn’t ever served with a summons and the

  juvenile court never obtained personal jurisdiction over him. And

  because J.H. wasn’t a party, whether there were outstanding issues

  related to him doesn’t affect finality under Rule 54(b).

                        E.   Possibility of Revision

¶ 38   Mother argues that the APR order wasn’t final because it was

  subject to revision. However, once the juvenile court entered the

  APR order and directed that it should be certified to the district

  court, jurisdiction to modify the order under sections 14-10-129

  and 14-10-131, C.R.S. 2020, was transferred to the district court,

  leaving nothing further for the juvenile court to do. See § 19-1-

  104(6). In addition, we note that, under sections 14-10-129 and


                                     17
  14-10-131, all orders concerning parenting time and

  decision-making responsibility may be modified if a sufficient

  showing is made that circumstances warrant a change.

  Nevertheless, APR orders are considered final and appealable, as

  recognized by C.A.R. 3.4(a). See also R.S., ¶ 29.

   F.   Unresolved Issues in the Dependency and Neglect Proceeding

¶ 39    Mother contends that the APR order wasn’t final because when

  it was entered the paternity summons for J.H. was still

  outstanding, father M.M.’s deferred adjudication hadn’t been

  addressed, and the court hadn’t dismissed the case. We aren’t

  persuaded.

¶ 40    As discussed above, we conclude that under section 19-1-

  104(6), the entry of the APR order ended the dependency and

  neglect proceeding and transferred jurisdiction over the allocation of

  parental responsibilities to the district court. Therefore, there was

  no longer any need to address father M.M.’s deferred adjudication.

  Nor was there any need to enter an additional order to dismiss the

  case where the APR order served as the case-ending order.

¶ 41    As for the paternity summons, the record doesn’t reveal

  whether it was outstanding when the court entered the APR order,


                                    18
  as mother asserts. But, even if it was, mother cites no authority for

  the proposition that the existence of an outstanding summons is

  sufficient to prevent the court from closing the case in which the

  summons was issued, and we are aware of no such authority.

                               III.   Timeliness

¶ 42   “Unless a notice of appeal is timely filed, the court of appeals

  lacks jurisdiction to hear the appeal.” People in Interest of A.J., 143

  P.3d 1143, 1146 (Colo. App. 2006). Because an appellate court

  must satisfy itself that it has jurisdiction to hear an appeal, it may

  raise jurisdictional defects like untimeliness nostra sponte. People

  v. S.X.G., 2012 CO 5, ¶ 9.

¶ 43   Once a final and appealable judgment, decree, or order has

  been entered in a dependency and neglect proceeding, a party who

  wishes to appeal must file a notice of appeal within twenty-one

  days. C.A.R. 3.4(b)(1).

¶ 44   Here, the juvenile court entered an APR order, and ordered

  that the APR order be certified into an existing custody proceeding

  in the district court as to the older two children and certified into a

  new domestic relations case as to the youngest child. Under R.S.




                                       19
  and E.C., the APR order was appealable. However, mother didn’t

  appeal from that order.

¶ 45   After the court entered the APR order, the Department moved

  to terminate the jurisdiction of the juvenile court and close the

  dependency and neglect case. The Department reported that the

  APR order had been certified into the existing domestic relations

  case as to the older two children, and into a new domestic relations

  case as to the youngest child, as the court had directed. The

  Department argued that there were no further child welfare issues

  in the dependency and neglect proceeding that required

  intervention by the court, and that it was in the children’s best

  interests that the court terminate its jurisdiction and close the case.

  The court agreed and entered an order that purportedly terminated

  its jurisdiction and closed the dependency and neglect case. That is

  the order from which mother appeals.

¶ 46   Because mother’s notice of appeal was filed more than

  twenty-one days after the entry of the APR order, we conclude that

  her appeal was untimely, and that, accordingly, we lack jurisdiction

  to hear the appeal. However, mother argues that the juvenile

  court’s order terminating its jurisdiction was the final, appealable


                                    20
  order from which she had twenty-one days to file a notice of appeal

  because it closed the dependency and neglect proceeding and ended

  the jurisdiction of the juvenile court. Further, she contends that

  section 19-1-109 is evidence of the legislature’s intent to expand

  appellate rights, rather than limit them, and thus the termination

  order is final and appealable. Consequently, she argues that her

  notice of appeal was timely because it was filed within twenty-one

  days of the juvenile court’s entry of the termination order.

  Therefore, we have jurisdiction over her appeal and must address

  the merits of her contentions.

¶ 47   After review of the supreme court’s opinion in R.S., we

  conclude that that the APR order was final and appealable under

  section 19-1-109(1) because it resolved the issue at hand — the

  parental responsibilities of mother’s three children — and ended the

  dependency and neglect proceeding and transferred jurisdiction

  over the children to the district court. Thus, the juvenile court’s

  order terminating its jurisdiction is superfluous. Mother’s appeal

  was untimely because she didn’t file her notice of appeal within

  twenty-one days of the juvenile court’s entry of the APR order.




                                    21
  Thus, we lack jurisdiction over her appeal and must dismiss the

  case.

                       IV.   Indian Child Welfare Act

¶ 48      Mother raises an issue as to whether the Department and the

  juvenile court complied with the provisions of the Indian Child

  Welfare Act of 1978 (ICWA), 25 U.S.C. §§ 1901-1963, and applicable

  Bureau of Indian Affairs regulations and guidelines for

  implementing ICWA after she asserted that she had Indian heritage.

  She contends that the Department failed to comply with ICWA when

  it failed to investigate or send notices to tribes after she and the

  children’s maternal grandmother stated that mother had a tribal

  affiliation and the children’s great-grandmother had been enrolled

  in an Indian tribe. The parties disagree as to whether we can

  address this issue notwithstanding our determination that the

  appeal is untimely. We conclude that we can’t. The untimeliness of

  the appeal deprives us of jurisdiction as to all of the issues raised in

  mother’s appeal, including the ICWA issues.

¶ 49      However, we note that under 25 U.S.C. § 1914, a parent “may

  petition any court of competent jurisdiction” to invalidate an action

  for foster care placement or termination of parental rights upon a


                                     22
  showing that such action violated any of several sections of ICWA,

  including section 1912, concerning notice to tribes. And, in People

  in Interest of K.G., 2017 COA 153, ¶¶ 12-18, a division of this court

  concluded that in some circumstances a proceeding to allocate

  parental responsibilities is a child custody proceeding covered by

  ICWA. Thus, mother may be able to raise the issue of ICWA

  compliance in the juvenile court. But the availability of such a

  collateral attack on the APR order in the juvenile court doesn’t vest

  us with jurisdiction to address the ICWA issue in the first instance

  as part of this appeal.

                            V.    Conclusion

¶ 50   The appeal is dismissed with prejudice.

       JUDGE DAILEY and JUDGE HAWTHORNE concur.




                                    23